Citation Nr: 1816190	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as secondary to glaucoma and or in-service nasal surgeries.

2.  Entitlement to service connection for a sinus disability, including sinusitis, chronic rhinitis, and nasal polyps, claimed as due to in-service nasal surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1985 to December 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified before a Veterans Law Judge (VLJ) at a February 2016 videoconference hearing.  A copy of the transcript is of record.  In a May 2017 letter, the Veteran was notified that the VLJ who held the November 2016 hearing is no longer employed by the Board and that she is entitled to another hearing; however, in June 2017 correspondence, the Veteran's representative indicated that she does not want an additional hearing and that she waives RO jurisdiction for any evidence submitted after the issuance of the last supplemental statement of the case (SSOC). 

In July 2016, the Board reopened the Veteran's claim for headaches and then remanded the headache and sinusitis claims for further development, to include scheduling the Veteran for VA examinations.  In October 2017, the Board requested a medical expert opinion.


FINDINGS OF FACT

1.  The Veteran's current headache disability is etiologically related to the nasal surgeries during her active military service. 




2.  The Veteran has a congenital nose defect, which was subjected to a superimposed rhinosinusitis during service, but additional disability was not created.  

3.  The preponderance of the evidence indicates that the Veteran's current sinusitis, chronic rhinitis, and nasal polyps are not etiologically related to her in-service nasal surgeries or otherwise etiologically related to her active military service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a headache disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for a sinus disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Headaches - Analysis

The Veteran asserts that her headache disability began in service after she underwent nasal surgery during service and have been present ever since.  She stated that her 1987 nasal surgery required a large incision on top of her scalp and a balloon inserted into her nasal, which was expanded with saline.  After a few months, the balloon was removed, because it reportedly caused her skin to break out.  As a result another tissue expander balloon was successfully placed through the scalp.  She recalled that the headaches started after the first attempt.  She states that she experiences headaches a few times a month, which last up to three days.  See November 2016 VA examination report.  The Veteran alternatively asserts that her headaches are etiologically related to her service-connected glaucoma.


The Board initially notes that the Veteran is currently diagnosed with a headache disability, specifically migraine headaches.  See e.g., July 2011 VA examination report. 

The Veteran's May 1985 enlistment examination and July 1988 examination reports do not note any headache complaints or diagnoses.  

In February 1989, a few months after service separation, the Veteran underwent a VA examination during which she reported headaches.  She was diagnosed with open-angle glaucoma at that time. 

Additional post-service medical evidence in 2010 shows complaints of headaches.  
VA primary care outpatient notes dated in February 2011 show the Veteran's report of headaches since having rhinoplasty during service; a diagnosis of headaches was rendered. 

In July 2011, the Veteran underwent a VA compensation examination, where she reported that her headaches started after undergoing scalp surgery during nasal reconstruction and continued since that time.  The Veteran further stated that she was not sure if her headaches were from the surgery or from glaucoma.  The examiner opined that the Veteran's migraine headaches were not caused by or a result of her military service, and were not caused by, or a result of, her service-connected glaucoma.  In finding so, the examiner noted that the Veteran's treatment records do not show visits for headaches, except those associated with viral illness, and that no complaints of headaches were made until 2010, including no complaints of headaches during multiple eye visits for her service-connected glaucoma.  The examiner further indicated that her glaucoma was well-controlled.  

Subsequent to the Board's remand which found that the July 2011 and May 2015 VA examiners did not sufficiently consider the theory of entitlement as secondary to the in-service nasal surgery and the possibility that it aggravated her headaches, the Veteran was afforded an additional VA examination in November 2016.  After reviewing the entire file and examining the Veteran, the November 2016 examiner opined that, upon review of the medical records and medical literature, the Veteran's migraine headaches are less likely as not related to active service, including the multiple nasal surgeries that the she underwent therein.  In finding so, the examiner explained that the Veteran's headaches are most consistent with migraine headaches and the weight of the medical evidence and literature does not support a causal relationship between nasal tissue expanders bypassing the scalp and/ or nasal surgeries and intermittent chronic migraine headaches.  

Despite the November 2016 VA examiner's opinion, the Board obtained a November 2017 expert opinion, which concluded that the headaches are at least as likely as not related to service.  Taking into consideration medical and lay evidence on record, the expert stated that it is clear that the onset of the Veteran's headaches was in-service.  In addition, the expert stated that her headaches complaints were made in 1989 within a year from discharge, which is consistent with her testimony about the onset of her headaches during her February 2016 Board hearing. 

Based on the evidence presented here, the Board finds that the probative lay and medical evidence demonstrates that the Veteran's headache disability is related to the multiple nasal surgeries she underwent during service.  Therefore, for the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, this claim must be granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As the claim is being granted on a direct service connection basis, entitlement to service connection based on any other theory of entitlement is now rendered moot.

Sinus Disability - Analysis 

The Veteran also seeks service connection for a sinus disability.  She asserts that she has a congenital defect that was aggravated by the negative outcomes of the several nasal surgeries she underwent in active service.  In February 2016, the Veteran testified that her breathing and sinuses worsened since her in-service surgeries.



The Board initially notes that nasal polyps are symptoms or manifestations of a sinus disability, but are not consistent with an actual disability.  In addition, the November 2016 VA examiner indicated that there was no longer evidence of nasal polyps.  Service connection for nasal polyps alone is not warranted.

There is however medical evidence of currently diagnosed sinusitis and chronic rhinitis.  See March 2012 private CT report; November 2012 private treatment records; November 2012 VA examination report; September 2014 MRI brain report. 

Upon service entrance, the Veteran reported a history of nose and throat problems, as well as sinusitis, and related that she underwent a nasal reconstruction at the age of 17.  She was noted to have "no problems medically now" that were related to that surgery.  The Veteran's May 1984 entrance examination report does not note any sinus or nose problems.  

The Veteran's STRs document that she underwent multiple nasal surgeries during service.  The Veteran's July 1988 separation examination showed that her nose and sinuses were deemed "normal" upon evaluation.

In November 2012, the Veteran underwent a VA compensation examination for her sinus disability.  The examiner noted that the Veteran had no treatments specifically for acute or chronic sinusitis, but indicated that a March 2012 CT scan showing  showed some sinus thickening and a diagnosis of chronic sinusitis was provided by her private physician in November 2012.  The examiner further noted that the Veteran's sinusitis affected her ethmoid, maxillary, sphenoid, and frontal sinuses, but indicated that she did not have any current findings, signs, or symptoms attributable to chronic sinusitis.  The examiner concluded that a diagnosis of mild sinusitis was rendered based on the private physician's note and 2012 CT scan.  The examiner opined that the Veteran's sinusitis condition was less likely as not incurred in, or caused by, any inservice injury or treatment.  The examiner observed that the Veteran's April 1987 assessment of "early bronchitis vs. viral URI" was not related to a diagnosis of sinusitis, as her sinuses were nontender during that examination.  Finally, the examiner determined that the Veteran's current sinusitis condition diagnosed by CT scan in 2012 is less likely related to any inservice illness in 1987.  Notably, the Board previously found the November 2012 examination insufficient, as no opinion was rendered with regards to whether the currently diagnosed sinus disabilities were a result of, or aggravated by, the Veteran's in-service nasal surgeries.  

The Veteran was afforded an additional VA examination in November 2016, where the examiner confirmed current diagnoses of sinusitis, chronic rhinitis and nasal polyps.  The examiner stated that the Veteran's chronic sinusitis was congenital hypoplasia of nose after multiple reconstructive surgeries including some in-service.  The examiner further noted that nasal polyps were not seen during the examination (as noted above, the Board finds that a nasal polyp with no underlying pathology is not a disability for VA purposes), and found that the chronic rhinitis, NOS was present since 2012.  The examiner indicated that her currently diagnosed chronic sinusitis was only detected by imaging studies and noted that no sinuses were currently affected.  With regards to rhinitis, the examiner noted that there was greater than 50 percent obstruction of the nasal passage on both sides.  

The 2016 examiner opined that the currently diagnosed rhinosinusitis was less likely as not related to service including to the multiple nasal surgeries that the Veteran underwent while in active service.  The examiner explained that upon review of the entire record and examination of the Veteran, the first notation of compromised nasal passages, bilaterally, was in January 1987, prior to her first surgery in-service.  The examiner further noted that medical literature supports genetic/congenital, anatomic, and surgery, as factors associated with chronic rhinosinusitis.  More specifically, the examiner indicated that the Veteran's rhinosinusitis condition was most likely "multifactorial in nature related to her narrow nasal passages," which was less likely as not caused by her nasal surgeries in service as her passages were noted to be compromised prior to her first surgery in service, and which was not noted to be more compromised following her surgeries in service.  The examiner added that "her in-service surgeries were of the type designed to improve her nasal passageways via graft cartilage support."


In addition to the November 2016 VA examiner's opinion, the Board obtained an expert opinion in November 2017.  The expert reviewed the entire claims file and opined that the Veteran has superimposed rhinosinusitis on her congenital nasal condition, but opined that it is less likely than not that the Veteran's sinusitis is due to her in-service nasal surgeries.  The expert noted that the Veteran has a congenital nasal condition, of which rhinosinusitis can be expected in view of the nasal passage abnormality.  It was further noted that even though the Veteran reported that her sinus problem got worse since her in-service nasal surgeries, available documents contradict this assertion in view of her having no documented complaints during service.  The expert further opined that there is no aggravation noted during service such as frequent diagnosis and treatment of sinusitis after her nasal surgeries.  The expert further indicated that the same can be said regarding her complaint of worsening of her breathing, since the cause of this is her nasal patency abnormality due to her congenital nasal problem.  In addition, no aggravation of breathing problems was noted after her nasal surgeries to suspect that the in-service surgery caused breathing problems.  The Board finds this expert opinion to be competent and highly probative as it is based on a complete review of the entire record, considers both the lay and medical evidence, and provides sound reasoning.

Based on the foregoing, service connection must be denied.  Although a nasal condition was not noted during the Veteran's service entrance examination, the medical evidence clearly shows that she had a congenital nasal condition when she entered service.  The Veteran's congenital nasal condition was subjected to a superimposed disease during service, namely rhinosinusitis; significantly however, the medical evidence clearly shows that no additional disability was created, including as a result of the in-service nasal surgeries.  Rather, the medical evidence demonstrates that the nasal/breathing problems the Veteran encountered during service were expected as part of her congenital nasal condition. 

The Board acknowledges the Veteran's belief that her current sinus problems are related to her military service and she is certainly competent to report her observable nasal symptoms.  However, as a layperson, she is not competent to report the medical cause of her currently diagnosed sinus disabilities, including whether she sustained additional nasal disability during service.  Therefore, to the extent that she offers her lay statements as evidence of a nexus, such attempt fails as she does not possess the requisite medical training to do so.  In contrast, the November 2016 VA medical opinion and the November 2017 expert opinion were both authored by medical doctors.  Their opinions are assigned high probative value, as they are based on a complete review of the record, supported by specific evidence of record, and contain adequate rationale.  Accordingly, the probative value of those medical opinions outweighs the probative value of the lay evidence of record.  

In summary, no competent medical evidence of record shows that the Veteran's currently diagnosed sinus disabilities are etiologically related to any incident in-service, including her multiple nasal surgeries.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a sinus disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a headache disability is granted. 

Service connection for a sinus disability, including sinusitis, chronic rhinitis, and nasal polyps, claimed as due to in-service nasal surgeries, is denied. 




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


